Citation Nr: 1026860	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970, 
and from November 1990 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned an initial disability evaluation of 30 percent, and a 
September 2009 rating decision which granted service connection 
for degenerative disc disease of the lumbar spine and assigned an 
initial disability evaluation of 10 percent.  Timely appeals were 
noted with respect to the assigned disability evaluations.  

A hearing on the issue of entitlement to an increased initial 
rating for PTSD was held before the undersigned Veterans Law 
Judge sitting at the RO on April 1, 2010.  A copy of the hearing 
transcript has been associated with the file.

In a December 2009 statement, the representative indicated that a 
notice of disagreement was being filed with a December 2009 
decision denying service connection for a low back disability.  
However, a rating action granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 10 
percent rating effective November 2007.  This was a substantial 
grant of the benefit sought.  If the Veteran disagrees with the 
evaluation or effective date assigned, a notice of disagreement 
should be filed regarding the pertinent matter.  




FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms analogous to 
occupational and social impairment with reduced reliability and 
productivity due to symptoms such as disturbances of motivation 
and mood, with violent outbursts and physical confrontations, and 
difficulty establishing and maintaining effective work and social 
relationships.

2.  The Veteran's PTSD is not currently manifested by 
occupational and social impairment due to symptoms such as 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; an inability to establish and maintain effective 
relationships; or symptoms on par with the level of severity 
contemplated by these criteria.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but 
no higher, for service connected PTSD, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of 
information and evidence necessary to substantiate the original 
claim for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The Veteran was also notified 
of the way initial disability ratings and effective dates are 
established. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  The Veteran 
has been medically evaluated in conjunction with his claim.  All 
identified and available treatment records have been secured.  
The duties to notify and assist have been met.  



Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  In 
this matter, by a December 2008 rating action, the Salt Lake City 
RO granted service connection for PTSD and assigned a 30 percent 
disability evaluation.  The Veteran perfected a timely appeal 
with respect to the assigned rating.  As the present appeal 
arises from a rating decision which established service 
connection and assigned an initial disability rating, the entire 
period is considered for the possibility of staged ratings.  In 
other words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by diagnostic codes.  38 C.F.R. § 4.27.   

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

According to the applicable rating criteria, a 30 percent rating 
will be granted with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.   

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract  thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social  
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of  personal 
appearance and hygiene; difficulty in adapting to  stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate  behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or own 
name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 
1994).  A GAF score of 61 to 70 is reflective of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score of 41 to 50 is reflective 
of serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31 to 40 indicates that 
the examinee has some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed person avoid friends, neglects family, and is unable to 
work).  A GAF score of 21 to 30 is assigned when behavior is 
considerably influenced by delusions or hallucinations, or there 
is serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or there is an inability to function in almost 
all areas (e.g., stays in bed all day; no job, home or friends). 

In the present case, the Veteran contends that the symptomatology 
associated with his service-connected PTSD is more severe than 
that which is reflected in the currently assigned 30 percent 
rating.  The Veteran's assertions regarding his service-connected 
psychiatric pathology involve matters capable of lay observation, 
and are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such descriptions must, however, be 
considered in conjunction with the clinical evidence of record 
and the pertinent rating criteria.   

The Veteran filed a claim for service connection for PTSD in 
November 2007.  In a clinical note dated in September 2006, the 
Veteran described his symptoms as avoidance of crowds, nightmares 
which had abated somewhat, and an increased startle response.  
The Veteran also reported "having a hard time dealing with 
people."  

The Veteran's symptoms were evaluated by a VA clinician on 
January 18, 2007.  Although the Veteran said that he had been 
"doing well" since Vietnam, he had episodes of anger, 
irritability and depression in response to stress.  Over the past 
two years his violent outbursts had become more frequent.  On 
mental status examination, the Veteran "appeared anxious and 
guarded."  He admitted to survivor's guilt but denied recent 
nightmares.  He had intrusive memories but no flashbacks.  He had 
an increased startle response, was "usually tense and 
restless," and became easily upset over events in Iraq.  He had 
feelings of depression at work and at home, with feelings of 
helplessness and hopelessness.  He had no suicidal or homicidal 
ideation.  He denied lethargy or anhedonia.  Affect was full but 
guarded.  Judgment and insight were intact.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 50, indicative of 
serious symptomatology.  

Psychological testing was accomplished on January 23, 2007.  The 
Veteran reported that he had been employed on a full-time basis 
for the past 23 years.  He had no legal difficulties or substance 
abuse problems.  There was no history of psychiatric 
hospitalizations or suicide attempts.  Grooming and hygiene were 
"good," and the Veteran made appropriate eye contact throughout 
the interview.  There were no readily observable speech 
difficulties and the Veteran was appropriately oriented.  He 
reported that his mood was "disgusted" and "down."  His affect 
was appropriate to the tone of the interview.  There was no 
suicidal or homicidal ideation.  Thought process was appropriate 
and there were no perceptual distortions such as hallucinations 
or delusions.  Judgment and memory were intact.  

The Veteran often re-experienced stressful memories of war and 
had episodes similar to flashbacks.  He did not enjoy seeing TV 
coverage about the war in Vietnam and became very upset upon 
reminders of war.  He avoided thinking or talking about his 
stressful experiences and did not feel comfortable talking about 
them with anyone.  He did have some difficulty remembering 
certain details of his stressful experiences.  He often felt 
distant or cut off from others, and during these times he relied 
heavily upon his wife.  He also reported feeling "emotionally 
numb" and unable to have loving feelings for those close to him.  
He had a sense of foreshortened future, nightmares, and other 
symptoms of hyperarousal.  He reported angry outbursts "quite a 
bit of the time" and trouble concentrating.  He also had an 
increased startle response, and always had some kind of weapon 
within his reach.  

The Veteran began participating in group therapy for his PTSD in 
January 2007, and continued to attend these sessions throughout 
the course of the appeal.  Review of his group therapy notes 
shows that the Veteran's symptoms were often exacerbated by 
stress at work, and that this stress caused him to become 
extremely irritable and have angry outbursts, sometimes resulting 
in physical confrontations with others.  Although the Veteran 
often stated that the coping skills he learned in group therapy 
were helpful to him in controlling his irritability, the clinical 
notes from these sessions are still replete with references to 
episodes of irritability and violent outbursts resulting from 
stress at work.  

The Veteran received a VA mental health examination in January 
2008.  He reported a history of nightmares, but no current 
problems with them.  Other symptoms included intrusive thoughts, 
flashbacks and anger upon seeing Vietnamese individuals or being 
exposed to certain smells.  He became very upset at the presence 
of helicopters and avoided TV war documentaries, particularly 
those about Vietnam.  The Veteran felt that his relationship with 
his wife was "very strained."  He had lost interest in 
previously pleasurable activities.  He avoided crowds and 
expressed difficulty showing emotions.  It was hard for him to 
trust people.  He had an increased startle response and often 
felt the need to take cover from loud noises.  He sat with his 
back to the wall.  He had poor sleep, poor concentration, and 
violent outbursts with physical confrontations.  He tended to 
isolate and avoid others; he had few friends and frequently 
argued with his wife.  In the past, he had physically disciplined 
his children.  He reported symptoms of depression, with low 
energy, and low motivation.  He did not enjoy life and wished it 
would end, although he denied suicidal ideation.  He was often 
anxious but did not have episodes of mania or psychosis.

On mental status examination, the Veteran was alert and oriented.  
He struggled with focus but showed no real memory impairment.  
His speech was normal, and behavior was appropriate, although he 
was somewhat irritable.  He was tired, depressed and agitated.  
His affect was restricted and tearful.  A GAF score of 55, 
indicative of moderate symptomatology, was assigned.  

In a July 2008 clinical note, the Veteran reported that his mood 
had been "down a bit," with an increase in his anger and 
frustration levels.  He admitted that he might have been holding 
things in that bothered him.  He reported an increased frequency 
of flashbacks, avoidance of the news, anger at the government, 
and irritability with co-workers.  His GAF score was 50.  

In September 2008, the Veteran was somewhat calmer, but still had 
"significant anger" over the actions of his co-workers and 
others outside of work.  On mental status examination, the 
Veteran appeared tense and "geared up."  He had an "occasional 
flashback" but no recent panic attacks.  His GAF score was 45.  

The Veteran's wife provided a lay statement, which was received 
by the RO in November 2008, indicating that the Veteran's group 
therapy had helped him somewhat, but the Veteran still "[flew] 
off the handle" and had inappropriately extreme responses to 
small irritants.  The Veteran was very sensitive to criticism and 
"obsessed" over the actions of others.  She reported that the 
Veteran only liked to read or watch violent war-themed movies.  
She felt he did not really care about the family or their home.  

In February 2009, the Veteran's attending psychiatrist, Dr. 
Vinegra, stated that the Veteran's PTSD had negatively impacted 
his work and home life over the years, and that it continued to 
affect his job performance.

The Veteran received another VA mental health examination in May 
2009.  His symptoms were largely unchanged from his January 2008 
examination.  He enjoyed going to PTSD support groups and being 
at home.  He had engaged in a few social activities.  His 
relationship with his wife was "pretty good," and his wife 
reported that the Veteran was "mellower" after receiving 
treatment.  The Veteran continued to become irritable at his job, 
although he reported that he enjoyed his work because it gave him 
time to be alone.  He would hit a locker if his co-workers made 
him angry.  He had had some physical confrontations with 
colleagues.  The Veteran still had symptoms of hyperarousal and 
flashbacks, but felt that the coping skills he had obtained in 
group therapy were helpful in dealing with them.  He still 
preferred to be alone.   His hygiene was mostly appropriate, 
although he did indicate that he wore his clothes repeatedly 
"until they stand up by themselves."  He had few friends.  He 
had thoughts of harming government officials, but no real intent.  
There were no symptoms of hallucinations, delusions, thought 
disorder, mania, or panic attacks.  He had no problems with long 
term memory, but felt that he had some short-term memory loss, 
and often had to write things down.  He did have good 
concentration once he started on a task.  There was no suicidal 
ideation or history of suicide attempts.  He had "significant 
depressive symptoms" on testing.  His GAF score was 50, 
indicative of serious symptomatology.  

During group therapy in November 2009, the Veteran reported that 
he had been having increased disturbances of motivation and mood.  
He had "gotten rough" with his young grandson out of anger, 
which had increased his general agitation.  During a December 
2009 clinical evaluation, the Veteran reported increased feelings 
of frustration and anger at work, with his PTSD symptomatology 
worsening overall.  He was experiencing intrusive thoughts, 
flashbacks and increased feelings of survivor's guilt.  He was 
more depressed and was no longer taking interest in previously 
pleasurable activities.  He had difficulty falling asleep and 
often woke at night.  He appeared "quite tense and anxious" 
during the interview.  On mental status examination, the 
Veteran's mood was depressed and his affect was tense.  A GAF 
score of 40, indicative of major impairment in a variety of 
areas, was assigned.  

The Veteran's group therapist provided a statement in April 2010, 
indicating that his present GAF score was 25, with symptoms of 
sleeplessness, nightmares, isolation, difficulty maintaining 
effective relationships, hypervigilance and anger.  

The Veteran testified in a hearing before the Board in April 
2010.  His reported symptomatology included depression, frequent 
isolation, an increased startle response, hyperarousal, 
irritability with family and co-workers, and thoughts of harming 
others with no intent.  He often neglected to brush his teeth or 
put on clean clothes.  He reported a recent auditory 
hallucination that had caused him to go through his house with a 
rifle, but did not provide any further details.  The Veteran 
continued to experience a great deal of survivor's guilt.  During 
the hearing, the Veteran appeared to have appropriate hygiene, 
and this thought process was logical.  

Throughout the course of the appeal, the Veteran's primary 
symptoms have consisted of irritability and violent outbursts, 
coupled with a need to isolate, avoidance symptoms, hyperarousal, 
and an increased startle response.  Although the Veteran is 
working full-time, his employment is a considerable source of 
stress and has resulted in violent outbursts and physical 
confrontations with his colleagues.  He has strained 
relationships with family members and has physically disciplined 
with his children and grandchildren.  His GAF scores throughout 
the appeal have ranged primarily between 41 and 50, indicative of 
serious symptomatology.  Although the Veteran is still employed, 
his therapists believe that his symptomatology results in reduced 
reliability and productivity at work.  The Board finds that the 
Veteran's symptoms more closely approximate the criteria for a 
disability evaluation of 50 percent due to symptoms resulting in 
occupational and social impairment with reduced reliability.

A rating higher than 50 percent is not appropriate.  The evidence 
has shown that the Veteran's flow of speech is appropriate.  
Although he sometimes forgets to brush his teeth and claims to 
wear dirty clothes, he was appropriately groomed during his April 
2010 hearing.  His thought processes are relevant and goal-
directed.  There are no hallucinations or delusions.  He 
maintains a relationship with his wife.  There are no obsessional 
rituals or suicidal or homicidal ideation.  Although the Veteran 
does have some impaired impulse control, he is treating those 
symptoms effectively with aggressive therapy and medication.  
Moreover, although GAF scores of 40 and 25 were assigned in 
December 2009 and April 2010, respectively, the exhibited 
symptomatology does not tend to approximate the criteria for a 
higher rating.  The Veteran has not exhibited major impairment in 
almost all areas, behavior that is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or an inability 
to function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  The Veteran is employed on a full-time 
basis and is still married.  He has reported only one vague 
auditory hallucination, and his communication and judgment are 
intact.  He does not act grossly inappropriately and has 
consistently denied suicidal ideation.  Thus, the Board finds 
that the Veteran's PTSD symptomatology more closely approximates 
the criteria for a 50 percent rating under the rating criteria.  

Extraschedular Consideration

There is no evidence that the Veteran has been hospitalized for 
his disability or that it has interfered with his work to a 
marked degree.  The Veteran has indicated that his symptoms are 
effectively controlled with outpatient therapy and medication.  
He is employed in a full-time position and he has expressed 
satisfaction with this arrangement.  The existing schedular 
rating is based upon the average impairment of earning capacity, 
and is intended to be considered from the point of view of the 
Veteran working or seeking work.  A referral for consideration of 
an extraschedular rating for his PTSD for any time during the 
current appeal is, therefore, not warranted.  38 C.F.R. § 3.321 
(b)(1).  




ORDER

Entitlement to an initial disability evaluation of 50 percent, 
but no higher, for PTSD is allowed, subject to the regulations 
governing the award of monetary benefits.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


